NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

LAURA YANET TORRES                                No. 06-75754
VELASQUEZ; EDGAR DANIEL ORTIZ
MONROY,                                           Agency Nos. A075-738-428
                                                              A075-738-427
              Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER JR., Attorney General,

              Respondent.



                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                             Submitted February 17, 2011 **
                                 Pasadena, California

Before: GOODWIN, KLEINFELD, and GRABER, Circuit Judges.

       Laura Yanet Torres Velasquez and her husband, Edgar Daniel Ortiz Monroy,

petition for review of an order denying asylum, withholding of removal, and relief

under the Convention Against Torture. Even assuming Torres Velasquez’s and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Monroy’s testimony was credible, the immigration judge (IJ) permissibly found

that any mistreatment they suffered did not have a nexus to a protected ground. See

8 U.S.C. § 1101(a)(42)(A).

      In addition, the IJ permissibly found that Torres Velasquez’s and Monroy’s

mistreatment did not rise to the level of persecution. See, e.g., Fisher v. INS, 79

F.3d 955, 960 (9th Cir.1996) (en banc). Finally, the IJ permissibly found that

Velasquez’s and Monroy’s fear of future persecution was not objectively

reasonable. See 8 C.F.R. § 1208.13(b)(2).

      For the above reasons, we deny the petition.




      PETITION DENIED.